DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 

Disposition of Claims
Claims 1-20 were pending.  New claims 16-20 are acknowledged and entered.  Amendments to claim 1 are acknowledged and entered.  Claims 7 and 10-13 are cancelled.  Claims 1-6, 8-9, and 14-20 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0061172A1, Published 02/27/2020.  Amendments to the specification presented on 12/07/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 09/20/2022 regarding the previous Office action dated 03/21/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition for inducing an immune response in a subject comprising: (a) an engineered self-assembling protein nanoparticle (SAPN) consisting of a multitude of building blocks of formula (1): 
X1 - ND1 - L1 - ND2 -Y1 (1), 
consisting of a continuous chain comprising a coiled-coil oligomerization domain ND1, a linker L1, a coiled-coil oligomerization domain ND2 and further substituents X1 and Y1, 
wherein ND1 is a coiled-coil oligomerization domain that comprises oligomers (ND1)m of m subunits ND1, 
ND2 is a coiled-coil oligomerization domain that comprises oligomers (ND2)n of n subunits ND2,
m and n each is a figure between 2 and 10, with the proviso that m is not equal n and not a multiple of n, and n is not a multiple of m, L1 is a peptide linker with an overall positive charge of between +3 and +7 at physiological conditions, X1 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted,
Y1 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted, wherein the multitude of building blocks of formula (1) is optionally co-assembled with a multitude of building blocks of formula (II) X2-ND3-L2-ND4-Y2 (II), consisting of a continuous chain comprising a coiled-coil oligomerization domain ND3, a linker L2, a coiled-coil oligomerization domain ND4, and further substituents X2 and Y2, wherein ND3 is a coiled-coil oligomerization domain that comprises oligomers (ND3)y of y subunits ND3, ND4 is a coiled-coil oligomerization domain that comprises oligomers (ND4)z of z subunits ND4, y and z each is a figure between 2 and 10, with the proviso that y is not equal z and not a multiple of z, and z is not a multiple of y, and wherein either ND3 is identical to ND1, or ND4 is identical to ND2 or both ND3 and ND4 are identical to ND1 and ND2, respectively, L2 is a peptide linker with an overall positive charge of between +3 and +7 at physiological conditions, X2 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted Y2 is absent or a peptide or protein sequence comprising 1 to 1000 amino acids that may be further substituted, (b) an immunostimulatory substance, wherein said immunostimulatory substance is a nucleic acid derivative wherein said nucleic acid derivative is encapsulated into said SAPN, wherein the nucleic acid derivative is bound to the SAPN by ionic interactions.
Further limitations on the composition according to claim 1 are wherein the peptide linker L1 and/or the peptide linker L2 independently from each other consists of at least four amino acids and has an overall positive charge of at least +3 at physiological conditions (claim 2); wherein the peptide linker L1 and/or the peptide linker L2 independently from each other comprises an amino acid sequence selected from the group consisting of the amino acid sequence as shown in SEQ ID NO:4, the amino acid sequence as shown in SEQ ID NO:12, the amino acid sequence as shown in SEQ ID NO: 14 and the amino acid sequence as shown in SEQ ID NO: 15 (claim 3); wherein the nucleic acid derivative is selected from the group consisting of single-stranded DNA that contain a cytosine followed by a guanine wherein the cytosine nucleotide is unmethylated, single-stranded RNA from RNA viruses, double-stranded RNA from RNA viruses and polymeric complexes mimicking double-stranded RNA from RNA viruses (claims 4 and 16); wherein the nucleic acid derivative is a CpG oligodeoxynucleotide (CpG ODN) selected from the group consisting of Class A CpG ODN, Class B CpG ODN and Class C ODN (claims 5 and 17); wherein the nucleic acid derivative is a CpG oligodeoxynucleotide (CpG ODN) selected from the group consisting of the nucleotide acid sequence as shown in SEQ ID NO:13, SEQ ID NO:39, SEQ ID NO:42, SEQ ID NO:43, SEQ ID NO:44, SEQ ID NO:45, SEQ ID NO:46, SEQ ID NO:47, SEQ ID NO:48 and SEQ ID NO:49 (claims 6 and 18); wherein the nucleic acid derivative is bound to the SAPN by ionic interactions (claim 19); wherein the molar ratio of the protein chain of the SAPN consisting of a multitude of building blocks of formula (I) and the nucleic acid derivative is about 1 to about 0.6 (claims 8 and 20); wherein either ND1 and/or ND3 or ND2 and/or ND4 is a coiled coil selected from the group consisting of pentameric coiled coils, tetrameric coiled coils, trimeric coiled coils, and dimeric coiled coils (claim 9); wherein the multitude of building blocks of formula (1) is co-assembled with a multitude of building blocks of formula (II) and the co-assembled SAPN comprising a multitude of building blocks of formula (1) and a multitude of building blocks of formula (II) has a co-assembly ratio of about 48 to about 59 of the continuous chain comprising a building block of formula (1) to about 1 to about 12 of the continuous chain comprising a building block of formula (II)(claim 14);  and the composition according to claim 1 for use in a method of vaccinating a human or non-human animal, the method comprising administering an effective amount of said composition to a human or non-human animal in need of such vaccination (claim 15).


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part – necessitated by amendment.)  Claims 1-6, 8-9, and 14-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is withdrawn with respect to cancelled claims 7 and 10-13.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As the amendments to claim 1 incorporated limitations from previously rejected claims, the rationale behind this rejection, which was set forth in a previous Office action, will not be repeated herein.
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the linkers which were provided for in the examples show that any linker with a net positive +3 to +7 charge will perform as claimed, insomuch that it will allow the immunostimulatory nucleic acid to be loaded to the SAPN.  The Office disagrees.  As the linker is being described by its overall charge, and not amino acid sequence or length, it is unclear that all linkers with the property as claimed (e.g. +3 to +7 charge at pH 7.0) will perform in the same manner.  For instance, the following three amino acid sequences all have a +3 net charge at pH 7.0:
A) KKKGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGG
B) KKK
C) KGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGGKGGGGGGGGGGGGGGGGGGGGK
One of skill in the art would not readily accept that the examples of linkers A, B, and C shown above would all have the same structural and functional properties as linkers in that they would load any immunogenic nucleic acid derivative.  Since the linker is broadly and generically defined, and the nucleic acid derivative is equally broadly and generically defined, the limited examples provided by the specification have not provided adequate structure/function relationship to validate applicant’s claim that they are in possession the invention as claimed.  It is suggested the linker sequences be more narrowly defined, as in their length and sequence, to make such an argument more convincing.  For at least these reasons, this argument is not persuasive.  
Applicant again argues against the Office’s interpretation of Example 9.  As set forth in the previous Office action, Example 9 clearly tests the hypothesis that longer L1 linkers with more positive charges would encapsulate negatively charged nucleic acids more efficiently in that they would carry a bigger payload of nucleic acid.  To test this assumption two new particles were designed that had a linker L1 of RRGRRGR (SEQ ID NO:14) and RRGRRGRRGR (SEQ ID NO:15), respectively. The length of the linker L1 of the first construct (dubbed 2RR) was seven amino acids with five positive charges (arginines), while the second construct (dubbed 3RR) had a nine amino acid long linker L1 with a total of seven positive charges (arginines).  The surprising finding, according to FIG. 9 is, that the longer and more positively charged linker of 2RR and 3RR did not allow MORE CpG to be encapsulated.  This is clearly articulated in Example 9 at ¶[0265-0269].  Applicant themselves in the specification noted the finding was surprising, and that the encapsulation efficiency was less than that of DEDDLI-RR.
Therefore, the Office did not assert that the SAPNs with the longer linkers and more positive charge failed to encapsulate the CpG, but instead clearly stated that they did not encapsulate as well as the shorter linkers with smaller positive charge.  In addition, the breadth of the claims is drawn to any type of nucleic acid derivative, not just CpG-comprising derivatives, and the example given using CpG is not indicative of the entire genus of “nucleic acid derivatives.”  Additionally, the independent claims are also not drawn to any specific length of linker, only that said linker has a net charge of +3 to +7 at physiological conditions (e.g. about pH 7.0).  Nowhere in any of the previous Office actions did the Office state that the longer and more positively charged linkers failed to encapsulate CpG.  As set forth supra, the breadth of the claimed invention is much larger than the scope of the conditions being argued.  The examples of the specification worked with short peptide linkers with a net +3 to +7 charge at about pH 7.0, wherein the linkers tested were not longer than 9 amino acids.  It is not clear that longer linkers that still comprised a net charge as claimed would still function in the manner as claimed for the breadth of claimed nucleic acid derivatives. Therefore, this argument remains unpersuasive.  
Applicant argues that multiple sequences for ND1 and ND2 and L1 were tested, and while the examples appear to have used either SEQ ID NO:3 or 25 for ND1, SEQ ID NO:5 or 26 for ND2, and one of the arginine/glycine or lysine/glycine linkers noted supra, the Office agrees that this is more than one example but is not indicative of the breadth of the instantly claimed invention being able to form the claimed structure/function relationship.  The Office again contends that there was and still is great uncertainty in the SAPN art.  As noted by Lopez-Sagaseta et. al. (López-Sagaseta J, et. al. Comput Struct Biotechnol J. 2015 Nov 26;14:58-68.), while many natural proteins have acquired self-assembling properties during evolution, the de novo engineering of protein assemblies is challenging, and while modern computational tools have improved the ability to rationally design SAPNs, it remains difficult to predict which scaffold systems will elicit desirable therapeutic responses (p. 60, left col., ¶3; p. 65, ¶ bridging cols.)  How the SAPNs are produced can also affect the stability and expression of the desired SAPN, as noted even in post-filing art by He et. al. (He L, et. al. Sci Adv. 2021 Mar 19;7(12):eabf1591.)   As noted by Park (Park WM. Int J Mol Sci. 2020 May 19;21(10):3584.), the length of the linker sequence is critical in formulating the structure, as nanostructures in various morphologies, such as polygonal shapes, fibers, or spheres, were assembled from identical pairs of coiled-coils that were flanked by linker sequences in different lengths (p. 3).  Park notes the criticality of experimental validation of the nanostructure design (p. 4, ¶3) and details the SAPN similar to the instant invention, noting the use of disulfide bridges near the double-glycine linker to specify the exact orientation into either dodecahedral or icosahedral geometry, and also noting the use of short flexible, optimized linkers to generate the specific nanostructures (p. 8, ¶2-3).  The art has noted the criticality of certain parameters, such as the length and sequence of the linker used between the coiled-coil domain, as being essential when developing SAPNs and has also noted repeatedly the essential need to experimentally validate not only the ability for coiled-coil sequences to form SAPNs, but to determine if they function in the manner desired. 
The Office maintains that the limited number of examples does not constitute possession of the entire large genera as claimed that delivers the claimed function.  The breadth of the claims with respect to the coiled-coil domains (ND1 and ND2), the linker (L1) and the type of nucleic acid derivative is very large.  For the reasons set forth in previous Office actions and reiterated herein, these arguments are not commensurate in scope with the claimed invention and said arguments remain unpersuasive.  
For at least these reasons, the rejection has been maintained and the arguments were not considered persuasive. 

(Rejection withdrawn.)  The rejection of Claims 10-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the cancellation of said claims. 


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New rejection – necessitated by amendment.)  Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 was amended to recite that the nucleic acid derivative is bound to the SAPN through ionic interactions, so claim 19 no longer further limits the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-2, 4, 9, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Lanar et. al. (US20120015000A1, Pub. 01/19/2012; hereafter “Lanar”) is withdrawn in light of the amendments to the claims. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648